Title: To Thomas Jefferson from Walter Key, 12 October 1805
From: Key, Walter
To: Jefferson, Thomas


                  
                     Sir
                     
                     Octr. 12, 1805.
                  
                  Inclosed you will receive my account against you, as certified by Gabriel Lilly for one hundred & fifty dollars the money was to have been paid the first of October, I depended upon Gabriel Lilly, & did not mention the account to you—I should be very glad if you can make it convenient to forward me the money by the first mail, & your compliance
                  will greatly oblge yr. Humble Servt.
                  
                     Waer Key
                     
                  
               